Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on April 5, 2021 was received and has been entered.  Claims 20 and 26-28 were amended. Claim 25 was cancelled. Claims 20 and 26-28 are in the application. Claims 1-19 and 21-24  have been withdrawn. Replacement Paragraphs were submitted to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.   A replacement Figure 20 was provided to include reference numeral 54.                 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 142 recites reference numeral “54” in Figs. 20-21 is withdrawn based on the inclusion of a new Fig. 20 which includes reference numeral “54”.
The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 142 recites reference numerals “53a” in Figs. 20-21 is withdrawn based on the updated paragraphs of the specification have been received.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 155 of the printed publication recited symbol XXIV in Fig. 22. Fig. 22 does not symbol XXIV. 
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “long side of the base member has an outside shape that projects most outside of the second surface of the base member at a part where the long side of the base member meets the first surface” must be shown or the feature(s) canceled from the claim(s). References .
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous objection to disclosure are withdrawn.
The previous objection to the title of the invention for not being descriptive is withdrawn.
Claim Objections
The previous objection to claims 20 and 26 is withdrawn.
Claim 20 recites:
 “formed on the short side of the base member, so that the projections are arranged along a direction of the short side, while no projections is formed on the long side of the base member”
A suggested revision of claim 20 is as follows:
at least one short side of the pair of the short sides of the base member, so that the projections are arranged along a length [[direction]] of the short side, while no projection is formed on [[the]] at least one long side of the pair of the long sides of the base member”
Claims 26-27: “the long side” should be amended to “the at least one long side”.
Claim Interpretation
Examiner is not interpreting the phrases “long side(s)” and “short side(s)” to be definite that these terms of dimension are definite based on their relationship relative to each other as described on the drawings and specification which would within the skill of a person of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is being maintained.
The previous rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The term "plate-like shape" in claim 20 is a relative term which renders the claim indefinite.  The term "plate-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A suggested revision is “plate shape”. Claims 26-28 are rejected for their dependence on an indefinite claim.
Claim 27 recites:  
“the long side of the base member has a sectional shape that projects most outside at a part meeting the first surface “.  A suggested revision is “an outer edge” or “outside shape”.
For the purpose of prosecution, based on paragraphs 36 and 148-150, and Figs. 25-27,  Examiner is interpreting the phrase as follows:	 
 “  the long side of the base member has an outside shape that projects furthest outside of the second surface of the base member at a part where the long side of the first surface of the base member meets the second surface”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The previous rejection of claims 20 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by JP 5455099 B1 to Gong et al (hereinafter Gong) is withdrawn based on the amendment to claim 20 and the cancellation of claim 25. (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document. )
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103(a) as being made obvious by JP 5455099 B1 to Gong et al (hereinafter Gong) in view of US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) . (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document. )
Regarding claim 20, Gong teaches deposition mask comprising: a base member (21) having a plate-like shape and made of metal, the base member including a pair of long sides (parallel to 15a ) and a pair of short sides (perpendicular to 15a); and a plurality of through-holes (25) formed in the base member; wherein projections (flat portions on each side of hemispherical recess portion at end of 20)  each projecting outward are formed  , so that the projections are arranged along a direction of the short side,  while no projection (flat portion) exists on the long side of the base member.  (See Gong, Fig. 1 and paragraphs 91, 93-94.)							Further regarding claim 20, Gong teaches wherein the short side of the base member includes a plurality of projections (side of hemispherical portion) each projecting outward and having the broken-out surface (hemispherical recess portion at end of 20).  (See Gong, Fig. 1 and paragraphs 91, 93-94.)

Kang teaches a deposition masks adjacent to each other. 
Kang teaches a pitch of 0.1 to 1 mm (100um-1000um). (See Kang, paragraph 45.) Examiner is considering adjacent masks to a projection on adjacent ends.  Examiner is considering the pitch between adjacent masks to be equivalent to pitch of projections. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the pitch of projections in the direction of the short sides  not less than 200 um and not more than 400 um through routine experimentation, with a reasonable expectation of success, to the select the proper pitch for the mask application, as a result-effective variable, in order to provide the optimal interval along the direction of the thin plate. (See Kang, paragraphs 41,45, and Abstract.)  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) as applied to claim 20 and further in view of US Pat. Pub. No. 20040135498 A1 to Takanosu et al (hereinafter Takanosu).  	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20040135498 A1 to Takanosu et al (hereinafter Takanosu).  	(Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document. )	
Regarding claim 26, Gong does not teach wherein a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m.  							Takanosu is directed to a vapor deposition mask capable of producing an organic semiconductor element with high precision.						Takanosu teaches wherein a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m.   (See Takanosu, Figs. 4, 6-8.) Examiner is considering the long side of the base member to be equivalent to the top side of the mask (110) based on orientation of Fig. 4.  Examiner is considering the dimension of a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member to be less than 50 m based on the dimensions provided for the distance between the apertures in Figs. 6-8. 										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) as applied to claim 20 and further in view of US Pat. Pub. No. 20150037928 to Hirobe et al (hereinafter Hirobe). 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20150037928 to Hirobe et al (hereinafter Hirobe). (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document. )		
Regarding claim 27, Gong teaches wherein the base member has a first surface (20b) that faces a substrate (92) to which a deposition material having passed through the through-holes adheres, and a second surface (20a) positioned oppositely to the first surface. (See Gong, Fig. 2.)									Gong does not explicitly teach the long side of the base member has a sectional shape that projects most outside at a part meeting the first surface.  				Hirobe is directed to a vapor deposition mask capable of producing an organic semiconductor element with high precision.							Hirobe teaches the long side of the base member (10) has a sectional shape that projects most outside at a part meeting the first surface ( where 10 borders 20). (See Hirobe, Fig. 8c.)											It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include   the long side of the base member has a sectional shape that projects most outside at a part meeting the first m.									Hirobe teaches a thickness of the base member can be 50 m or less. (See Hirobe, paragraph 51.)										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a thickness of the base member is not more than 50 m, because Hirobe teaches this thickness allows the mask to be used with less breakage and reduce shadow formation. (See Hirobe, paragraph 51.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KARL KURPLE/Primary Examiner 
Art Unit 1717